IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                  Assigned on Briefs at Knoxville October 27, 2009

                   STATE OF TENNESSEE v. RANDY RALPH

                   Appeal from the Circuit Court for Warren County
                     No. M-11813     Larry B. Stanley, Jr., Judge




               No. M2009-00560-CCA-R3-CD - Filed January 21, 2010


The Defendant, Randy Ralph, appeals from his conviction by a jury in the Circuit Court for
Warren County for driving an unregistered vehicle, a Class C misdemeanor. The trial court
sentenced the Defendant to serve thirty days in jail and imposed a fine of $50. On appeal,
the Defendant contends that the evidence was insufficient to convict him, that he should have
been convicted under a different Code section, that he was improperly tried in the circuit
court for a small offense, and that he should not have been sentenced to jail. We affirm the
judgment of the trial court.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which J AMES C URWOOD W ITT,
J R., and J OHN E VERETT W ILLIAMS, JJ., joined.

Randy Ralph, Spencer, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Lisa Zavogiannis, District Attorney General; and Joshua Crain, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION

        The Defendant was indicted for driving an unregistered vehicle. He appeared pro se
in the trial court proceedings. The record contains transcripts of the preliminary hearing and
arraignment proceedings but not of the trial. There is no written statement of the evidence,
and there is no motion for new trial in the record. The judgment reflects that the Defendant
was convicted at a jury trial of the charged offense and sentenced to serve thirty days in jail.
        The Defendant’s pro se brief does not conform with the Rules of Appellate Procedure
because it fails to cite to the record. See T.R.A.P. 27(a)(7). In fact, many of the facts recited
in the Defendant’s brief are not found in the appellate record. The Defendant’s issues are
not stated with precision, and he has not addressed each with appropriate argument. See id.
However, we will address the issues we have identified.

        The Defendant argues that the trial court erred in conducting a trial rather than
allowing him to pay an administrative fee when the evidence demonstrated that the license
tag was renewed on the first business day after he was cited. We interpret this issue as a
challenge to the sufficiency of the evidence. However, we are unable to review the
sufficiency of the evidence due to the lack of a trial transcript or a statement of the evidence.
The Defendant filed a notice in the trial court that stated there would be no trial transcript
because “there was no court reporter.” In this case, the Defendant had the obligation, as the
appellant, to prepare a statement of the evidence. See T.R.A.P. 24(c); State v. Ballard, 855
S.W.2d 557, 560 (Tenn. 1993) (citing State v. Bunch, 646 S.W.2d 158, 160 (Tenn. 1983)).
“Where the record is incomplete and does not contain . . . portions of the record upon which
the party relies, an appellate court is precluded from considering the issue.” Ballard, 855
S.W.2d at 560-61 (citing State v. Roberts, 755 S.W.2d 833, 836 (Tenn. Crim. App. 1988)).
Therefore, we must presume the trial court’s determination was correct. See State v. Oody,
823 S.W.2d 554, 559 (Tenn. Crim. App. 1991); Roberts, 755 S.W.2d at 836. The Defendant
is not entitled to relief.

       The Defendant also complains that he should have been cited for having an expired
tag pursuant to Code section 55-4-104, not for a registration violation pursuant to Code
section 55-3-102. The record reflects that the citation, a form with handwritten information
added, charged the Defendant with violation of “TCA 55-4-1104” or “TCA 55-4-104.” The
section number is handwritten and difficult to decipher. The Defendant was then charged
by presentment with “Driving an Unregistered Vehicle” in violation of Code section 55-3-
102. The judgment reflects the Defendant’s conviction of “Registration Violation” pursuant
to Code section 55-3-102.

       Code section 55-4-104 pertains to expiration and renewal of vehicle license plates and
makes failure to renew registration in the manner prescribed a Class C misdemeanor. Section
55-3-102 makes driving an unregistered vehicle on a highway a Class C misdemeanor. The
Defendant has cited no authority that he was entitled to be convicted under one of these
statutes in preference to the other. In fact, the traffic citation, the transcripts of the
preliminary hearing and the arraignment, the judgment, and the Defendant’s admissions in
his appellate brief, construed together support a conclusion that the Defendant drove a car
without current registration on a highway, in violation of both statutes. We are unpersuaded
of error.

                                               -2-
       The Defendant also complains that the circuit court lacked jurisdiction because he was
charged with a small offense. The offense of which the Defendant was convicted was a
Class C misdemeanor. Unless otherwise provided, a Class C misdemeanor is punishable by
a sentence of not more than thirty days, a fine of $50 or less, or both. T.C.A. § 40-35-
111(e)(3) (2006). A small offense is one which involves a fine of no more than $50 and no
confinement. State v. Dusina, 764 S.W.2d 766, 768 (Tenn. 1989). The offense of which the
Defendant was convicted carries confinement as a possible consequence and is not a small
offense. “The circuit court has exclusive original jurisdiction of all crimes and
misdemeanors, either at common law or by statute, unless otherwise expressly provided . .
. .” T.C.A. § 16-10-102.

       The Defendant also argues that this court should strike the confinement portion of his
sentence because the statute provides only for a fine. He is incorrect. As noted above, the
punishment for a Class C misdemeanor includes confinement up to thirty days, a fine of up
to $50, or both. See T.C.A. § 40-25-111(e)(3).

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.




                                                   ___________________________________
                                                   JOSEPH M. TIPTON, PRESIDING JUDGE




                                             -3-